DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 24-26, 28-33, and 35-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US PG Publication 2018/0048909), as evidenced by Subclause 6.4.1 of JCTVC-T1005.

	Regarding Claim 24, Liu (US PG Publication 2018/0048909) discloses a method for video decoding (video coding, Abstract), the method comprising:
	obtaining a chroma (chroma pixels [0043]) block vector (block vector 430, Fig. 4 [0044]) associated with a current coding unit (CU) (current block 410, Fig. 4 [0044]) of a current picture (available reference area, Fig. 4 [0044]);
	determining that the chroma block vector has a fractional pixel resolution (fractional pel block vector [0044], Fig. 4) and that one more reference samples (reference block [0043]) associated with the chroma block vector (block vector [0043]) are located in a decoded area of the current picture (available reference area, Fig. 4 [0044]) and in a same slice or tile as the current CU (block availability as specified in subclause 6.4.1 of JCTVC-T1005 [0070]);
	and based on a determination that the chroma block vector has the fractional pixel resolution (fractional pel block vector [0044], Fig. 4) and that the one more reference samples (reference block [0043]) associated with the chroma block vector (block vector [0043]) are located in the decoded area of the current picture (available reference area, Fig. 4 [0044]) and in the same slice or tile as the current CU (block availability as specified in subclause 6.4.1 of JCTVC-T1005 [0070]), deriving a chroma reference sample for the current CU (fractional-pel reference data within the reference block 420 [0044]) by at least applying an interpolation filter (generated by interpolation [0044]) to the one or more reference samples (pixels and neighbors of reference block [0044]) associated with the current CU such that the derived chroma reference sample corresponds to a fractional sample position (fractional-pel block vector [0044]).
Subclause 6.4.1 of JCTVC-T1005 provides evidence that Liu (US PG Publication 2018/0048909) discloses in a same slice or tile as the current CU (availability is TRUE unless the neighboring block is contained in a different tile than the current block, Subclause 6.4.1 of JCTVC-T1005).

	Regarding Claim 25, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the current CU is coded in an intra-block copy mode (intra block copy, Abstract).

	Regarding Claim 26, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the one or more reference samples are located at respective integer sample positions determined based on at least the chroma block vector (the non-diamond shaped pixels in Fig. 4 are integer position pixels).

	Regarding Claim 28, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein determining that the chroma block vector has the fractional pixel resolution comprises determining that the chroma block vector points to one or more fractional chroma sample positions (fractional pel block vector points to a diamond, which represents fraction-pel locations [0044]).

	Regarding Claim 29, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the current picture is in a non-4:4:4 chroma format (chroma pixels in non-4:4:4 color formats [0054]).

	Regarding Claim 30, Liu (US PG Publication 2018/0048909) discloses the method of claim 24, wherein the interpolation filter comprises a 4-tap interpolation filter (filter tap length equal to 2L, L=2 for chroma pixels [0043]).

	Regarding Claim 31, Liu (US PG Publication 2018/0048909) discloses a video decoding device (video coding, Abstract), comprising:
	a processor (software [0138]). The remainder of Claim 31 is rejected on the grounds provided in Claim 24.

	Regarding Claim 32, Claim 32 is rejected on the grounds provided in Claim 25.
	Regarding Claim 33, Claim 33 is rejected on the grounds provided in Claim 26.
	Regarding Claim 35, Claim 35 is rejected on the grounds provided in Claim 28.
	Regarding Claim 36, Claim 36 is rejected on the grounds provided in Claim 29.

	Regarding Claim 37, Liu (US PG Publication 2018/0048909) discloses the video decoding device of claim 31, further comprising a memory operatively connected to the processor (software [0138]).

	Regarding Claim 38, Liu (US PG Publication 2018/0048909) discloses a method for video encoding (video coding, Abstract; encode current block according to IntraBC mode using the reference block as the predictor, Fig. 6), the method comprising:
	determining one or more prediction residuals of the current CU (residual for current CU [0005]) based on the derived chroma reference sample (prediction block obtained [0005]);
and encoding the one or more prediction residuals (residual for the current CU are coded [0005]) and the chroma block vector (block vector is coded [0005]; encode current block according to IntraBC mode using the reference block as the predictor, Fig. 6).
The remainder of Claim 38 is rejected on the grounds provided in Claim 24

	Regarding Claim 39, Claim 39 is rejected on the grounds provided in Claim 25.

	Regarding Claim 40, Liu (US PG Publication 2018/0048909) discloses the method of claim 38, wherein the current picture is in a non-4:4:0 chroma format (e.g., 4:2:0, 4:2:2, 4:4:4, Table 2).

	Regarding Claim 41, Liu (US PG Publication 2018/0048909) discloses a video encoding device (video coding, Abstract), comprising:
	a processor (software [0138]). The remainder of Claim 41 is rejected on the grounds provided in Claim 38.

	Regarding Claim 42, Claim 42 is rejected on the grounds provided in Claim 25.
	Regarding Claim 43, Claim 43 is rejected on the grounds provided in Claim 37.


Response to Arguments
	Applicant argues on Remarks Pp. 7 that JCTVC-T1005 is not prior art under §102(b)(1) because JCTVC-T1005 has an author in common with the inventorship of this application (17/240,473). This argument is not persuasive because the conditions for being excepted from prior art have not been met. A publication is excepted from prior art under 102(a)(1) if it is apparent from the publication that the publication is by the join inventor; this requires the publication not to name authors who are not inventors of the application (MPEP 2153.01(a)). In this case, JCTVC-T1005 names authors Rajan Joshi, Jizheng Xu, and Shan Liu, who are not inventors of application 17/240,473. Therefore, whether JCTVC-T1005 is obtained from a joint inventor of application 17/240,473 is not apparent, and JCTVC-T1005 is not excepted from being prior art. 
Where it is not apparent from the prior publication that the prior publication is by a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period publication is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior publication was by the inventor or a joint inventor. The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717.
	On Remarks Pp. 7, Applicant mischaracterizes the office action’s rejection of Claims 27 and 34 as a §103 rejection, but the office action sets forth a §102 rejection in view of Liu (US PG Publication 2018/0048909). JCTVC-T1005 provides evidence of how to interpret features disclosed in Liu (US PG Publication 2018/0048909). In other words, the Office Action does not rely on JCTVC-T1005 as prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160105670 A1
US 20170099490 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485